       Case 5:18-cr-00258-EJD Document 488 Filed 08/25/20 Page 1 of 2



 1   JEFFREY B. COOPERSMITH (SBN 252819)
     WALTER F. BROWN (SBN 130248)
 2   MELINDA HAAG (SBN 132612)
     RANDALL S. LUSKEY (SBN 240915)
 3   STEPHEN A. CAZARES (SBN 201864)
 4   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 5   405 Howard Street
     San Francisco, CA 94105-2669
 6   Telephone: +1-415-773-5700
     Facsimile:    +1-415-773-5759
 7
     Email: jcoopersmith@orrick.com, wbrown@orrick.com,
 8          mhaag@orrick.com, rluskey@orrick.com,
            scazares@orrick.com
 9

10   Attorneys for Defendant
     RAMESH “SUNNY” BALWANI
11

12
                                  UNITED STATES DISTRICT COURT
13
                             NORTHERN DISTRICT OF CALIFORNIA
14
                                       SAN JOSE DIVISION
15

16
     UNITED STATES OF AMERICA,                    Case No. 18-CR-00258-EJD
17
                     Plaintiff,                   NOTICE OF APPEARANCE OF
18                                                COUNSEL BY JENNA VILKIN
           v.
19
     ELIZABETH HOLMES and
20   RAMESH “SUNNY” BALWANI,

21                   Defendants.

22

23

24

25

26

27

28
                                                               NOTICE OF APPEARANCE OF COUNSEL BY
                                                            JENNA VILKIN, CASE NO. 18-CR-00258-EJD
        Case 5:18-cr-00258-EJD Document 488 Filed 08/25/20 Page 2 of 2



 1   TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:

 2          PLEASE TAKE NOTICE that Jenna Vilkin of the law firm Orrick, Herrington &

 3   Sutcliffe LLP hereby enters her appearance as additional counsel of record on behalf of defendant

 4   Ramesh “Sunny” Balwani in the above-captioned matter. Ms. Vilkin is admitted to practice in

 5   the State of California and before this Court. Ms. Vilkin requests that all notices given and all

 6   papers filed or served in the above-captioned matter be served upon counsel at the address below:

 7                         Jenna Vilkin (SBN 307559)
                           jvilkin@orrick.com
 8
                           ORRICK, HERRINGTON & SUTCLIFFE, LLP
 9                         The Orrick Building
                           405 Howard Street
10                         San Francisco, CA 94105-2669
                           Telephone:     +1-415-773-5700
11                         Facsimile:     +1-415-773-5759
12

13   Dated: August 25, 2020                            Respectfully submitted,
                                                       ORRICK, HERRINGTON & SUTCLIFFE LLP
14

15                                                                     /s/ Jenna Vilkin
                                                                       JENNA VILKIN
16
                                                              Attorneys for Ramesh “Sunny” Balwani
17

18

19

20

21

22

23

24

25

26

27

28
                                                                           NOTICE OF APPEARANCE OF COUNSEL BY
                                                          1
                                                                        JENNA VILKIN, CASE NO. 18-CR-00258-EJD
